Citation Nr: 0818245	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-20 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1960, and also had Reserve service from March 1960 to July 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a bilateral knee disorder and a low back 
disorder.  

In a June 2005 Decision Review Officer (DRO) decision, the RO 
granted service connection for arthritis of the right knee 
and assigned a 10 percent evaluation, and in November 2007, 
the RO granted service connection for spondylosis of the 
lumbar spine, rated as 10 percent disabling.  The veteran did 
not subsequently express disagreement with the disability 
rating or effective date assigned in that decision.  Thus, 
this matter has been resolved by a grant of the benefits 
sought, and the issue is not presently on appeal.  

Regarding the left knee, in June 2007, the Board remanded the 
claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence creating a nexus between the post-
service diagnosis of moderate degenerative joint disease of 
the left knee and military service is not of record.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

In a June 2005 personal statement, the veteran stated that he 
injured both knees when he fell off a tug traveling to a 
plane that he was going to work on.  He explained that as a 
passenger on the tug, he held an amplifier for the auto pilot 
system.  The veteran indicated that the driver hit a 
"bump," and in an effort to remain holding to the 
amplifier, he fell to the ground hitting both knees.  The 
veteran asserts that service connection is warranted for his 
left knee disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the veteran's service medical records indicates 
that the veteran reported to sick call in September 1959 for 
an abrasion to the left knee.  The September 1959 sick call 
note states that the veteran fell off a tug by the end of the 
field.  After examination of the veteran, it was noted that 
the veteran was advised to wash the abrasion and cover it 
with a band-aid.  Thereafter, the veteran's service medical 
records are absent of any follow-up treatment after the 
September 1959 sick call visit.  Periodic examinations 
conducted in December 1973, May 1977, June 1978, August 1981, 
and June 1985 reflect normal clinical evaluations of the 
veteran's lower extremities.  Similarly, the veteran 
indicated that he did not have, nor has he previously had 
arthritis or any type of bone, joint, or other deformity on 
his reports of medical history dated December 1973, June 
1975, November 1975, May 1977, February 1979, March 1980, 
December 1980, and July 1985.  

Post service treatment records reflect complaints and 
treatment for a left knee condition.  Private treatment 
records dated July 2003 note complaints of aching knees 
during bad weather along with increased pain while walking.  
The private treatment record mentioned the inservice tug 
incident and as well as cartilage being removed from the 
veteran's knee.  Magnetic Resonance Image (MRI) testing 
performed in August 2003 revealed mild degeneration involving 
the posterior horn of the medial meniscus with no magnetic 
resonance (MR) of a frank meniscal tear.  

At the outset, the Board notes that service medical records 
do not show that the veteran's left knee disorder resulted in 
a chronic disability.  As previously noted, although the 
veteran received treatment for his left knee in 1959, 
clinical evaluations thereafter were normal, and no 
complaints or adverse findings pertaining to the left knee 
were noted.  The record also does not show that the veteran's 
degenerative joint disease of the left knee manifested to a 
compensable degree within a year of service.  Based upon the 
evidence in the claims file, the first time the veteran's 
left knee condition is shown is in a July 2003 private 
treatment record, which is many years following the veteran's 
discharge from service.  Thus, the evidence weighs against 
the claim in this regard.

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his left knee condition has 
existed since his military service.  The veteran is competent 
to state that he injured his left knee when he fell off a tug 
during his active service.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, the record establishes that there is 
no objective medical evidence of record of a permanent left 
knee disability caused by the in-service tug accident during 
service or immediately thereafter.  See Voerth v. West, 13 
Vet. App. 117, 120-21 (1999) (there must be medical evidence 
on file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observations is competent).  The veteran's service medical 
records and the absence of post-service treatment reports 
until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In addition, in October 2007, the veteran was afforded a VA 
examination for his left knee condition.  After reviewing the 
veteran's claims file and examining him, the examiner 
diagnosed the veteran with moderate degenerative joint 
disease of the left knee.  The examiner concluded that 
because the veteran did not experience left knee problems 
until fifteen to twenty years later after the initial tug 
incident during service, it is a "very low likelihood or not 
likely that the initial fall caused his knee problems 20 
years later."  

Given the service medical records which reflect normal 
findings of the left knee after the tug incident, the absence 
of complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology since service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.

The competent and credible evidence of record also fails to 
show that the veteran's left knee disorder is related to 
service or any events of service.  In this regard, the Board 
notes that the veteran submitted a private medical statement 
which discusses whether the veteran's left knee disorder is 
attributable to his military service.  In an October 2003 
private medical statement, A.B., M.D., acknowledges the 1959 
tug incident and states that the veteran continues to endure 
aching in his knees, increased pain, and difficulty with 
stairs and squatting.  Dr. A.B. opined that MRI testing 
showed internal derangement of the medial meniscus and this 
is "due to a service-connected injury."  

The record contains several medical opinions which address 
whether the veteran's left knee disability was incurred in 
service.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  
The Board finds both the October 2003 private medical 
statement and the October 2007 VA examiner's opinion to be 
competent medical evidence, but considers the October 2007 VA 
examiner's opinion more probative.  The October 2003 private 
medical statement is of little probative value.  While the 
October 2003 private medical statement attributes the 
veteran's condition to his military service, it appears that 
the opinion was rendered without a review of the veteran's 
claims file.  As previously noted, service medical records 
fail to show a chronic disability and even by the veteran's 
own assertions during the October 2007 VA examination, he 
started having problems with his left knee "15 to 20 years 
later, after the initial injury . . . ."  The Board also 
notes that the opinion was rendered without the submission of 
supporting documentation or a supporting rationale.  
Therefore, the Board has given little to no probative value 
to this opinion.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The 
Board notes that the VA medical opinion was rendered after 
the examiner reviewed the veteran's claims file and provided 
a complete rationale for his opinion.  Thus, there is no 
competent evidence of record to balance the October 2007 VA 
medical opinion, and the objective evidence is consistent 
with the VA examiner's opinion.  

After carefully reviewing and weighing the aforementioned 
medical opinions in conjunction with the other evidence of 
record, the Board finds that there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his left knee disorder.  Thus, without evidence 
of a left knee disability in service, degenerative joint 
disease (arthritis) within the first postservice year, and 
with no evidence of a nexus between a left knee disability 
and service, service connection for such disability is not 
warranted.  

The Board is aware of the veteran's contentions as well as 
his submitted buddy statement indicating that his left knee 
disorder is somehow etiologically related to service.  
However, as the record does not reflect that the veteran or 
his service buddy possesses a recognized degree of medical 
knowledge, their assertions as to the existence, nature and 
etiology of the current diagnosis is not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim of service 
connection for a left knee disorder is denied.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2003 letter sent to the veteran.  In 
the letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the July 2007 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, an April 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
Supplemental Statement of the Case (SSOC) was issued in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private medical records from January 2001 to June 
2007, and VA outpatient treatment records dated May 1992 to 
August 2000.  The veteran was also provided a VA examination 
in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


